Citation Nr: 1201949	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-05 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic hydronephrosis of the right kidney. 

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for a lumbar spine disability. 

4.  Entitlement to service connection for a disability of a right calf muscle.

5.  Entitlement to service connection for a disability of the right foot. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran and D. A. 



ATTORNEY FOR THE BOARD
P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served in the U.S. Air Force Reserve from 1977 to 1983 and from 1988 to 2006.  His initial period of active duty for training was from September 1977 to January 1978.  He had additional periods of active duty for training during the period from 1979 to 1983 and from 1988 to 2006.  He served on active duty from January 2003 to October 2003 and from December 2004 to September 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

The claims of service connection for a cervical spine disability, a lumbar spine disability, and disabilities of the right calf and right foot disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


FINDING OF FACT

A pre-existing hydronephrosis of the right kidney did not increase in disability beyond natural progression during active air service, that is, during periods of active duty for training or during periods of active duty. 





CONCLUSION OF LAW

A pre-existing hydronephrosis of the right kidney was not aggravated by active air service.  38 U.S.C.A. §§101(24), 1110, 1153, and 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.304, 3.306 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

On the claim of service connection for chronic hydronephrosis of the right kidney, under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).





The RO provided pre-adjudication VCAA notice by letters, dated in June 2004 and April 2005.  The Veteran was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease that began in or was made worse during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice pertaining to the provisions for the effective date of a claim and for the degree of disability assignable were not provided, the VCAA notice was deficient.   As the claim is denied, no effective date or disability rating is assignable by operation of law. Therefore, the limited content error in the VCAA notice as to the downstream elements of a claim does not affect the essential fairness of the adjudication of the claim and the omission of content is not prejudicial to the Veteran.







Duty to Assist

On the claim of service connection for chronic hydronephrosis of the right kidney, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, service personnel records, VA treatment records, and private medical records. The Veteran was afforded a VA genitourinary examination in September 2005, and the claims file was returned to the 2005 VA examiner for additional review and an addendum opinion in March 2010.  

The Board has reviewed the examination reports.  As the VA examiner reviewed the Veteran's medical history and provided a rationale for the conclusion reached in the opinion, the Board finds the opinion adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim of service connection for a right kidney disability is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

Private medical records show that in June 1992 the Appellant was referred by military physicians for an examination to evaluate elevate cholesterol and a positive guaiac test.  



On a physical examination that same month, the liver function test was abnormal.   In September 1992, an ultrasound of the liver and gallbladder showed a possible right hydroureter.  On an intravenous pyelogram in October 1992, chronic atrophy of the right kidney was found.   The condition was asymptomatic and required no treatment.  

From July 1977 to January 2003, covering periods of active duty for training, in records of the U. S. Air Force Reserve, it was noted in July 1992 and in January 1993 that the Veteran had chronic atrophy of the right kidney.  The reminder of the Reserve records contains no complaint, finding, symptoms, or treatment of an active kidney problem. 

For the first period of active duty from January 2003 to October 2003, the Veteran was deployed to Oman and Iraq for five months over the period from February to July 2003.  The service treatment records contain no complaint, finding, symptoms, or treatment of an active kidney problem. 

In between the two periods of active duty from October 2003 to December 2004, covering periods of active duty for training, in records of the U. S. Air Force Reserve, in April 2004, a CT scan showed chronic hydronephrosis.  In May 2004, it was noted that the Veteran had right hydroureteronephrosis with a nonfunctioning right kidney with a history of childhood urinary tract infections, the last occurring at age 18. 

The service treatment records for the second period of active duty from December 2004 to September 2005 show that the Veteran was deployed to Qatar and Iraq for about six months over the period from January to July 2005.  The service treatment records contain no complaint, finding, symptoms, or treatment of an active kidney problem. 





For the last period of Reserve service from September 2005 to March 2006 records of the U. S. Air Force Reserve show no genitourinary problems.  In November 2005, the assessment was asymptomatic nonfunctioning right kidney. 

On VA examination in September 2005, the diagnosis was chronic hydronephrosis of the right kidney.  The VA examiner stated that the condition gradually worsened during active duty in 2003 with evidence of an enlarged right kidney by MRI. 

In March 2010, the RO asked the VA examiner, who conducted the VA examination in September 2005, for an opinion on whether the right kidney hydronephrosis was permanently aggravated during active air service beyond normal progression.  The VA examiner expressed the opinion that the right kidney hydronephrosis was not permanently aggravated beyond normal progression by active service.  The VA examiner explained that the Veteran's kidney problem began in childhood and caused progressive deterioration to the right kidney, which was expected and the deterioration was not beyond normal progression.  

In June 2011, the Veteran testified that he first learned of a nonfunctioning kidney in 1992 when he was referred by his Reserve unit to a private physician and that the condition became worse and was aggravated during his deployments.

Veteran Status 

In order to qualify for VA disability compensation, a claimant must be a Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "Veteran" is one of the five elements of a claim for service connection).  

 "Veteran" status may be established by serving on active duty.  "Veteran" status may also be established by serving on active duty for training and incurring an injury or disease or by aggravating a pre-existing injury or disease during the period of active duty for training.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).



In other words, service on active duty alone is sufficient to meet the statutory definition of Veteran, but service on active duty for training without more will not suffice to give one "Veteran" status.  For "Veteran" status based on aggravation during a period of active duty for training, there must be an increase in the pre-existing disability and the increase in disability is beyond the natural progress of the disease.  The claimant has the burden to establish that the pre-existing disability worsened and that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). 

Principles of Service Connection 

An individual who served on active duty for training will be considered a "Veteran" if that individual suffers from a disease or injury incurred or aggravated in line of duty during the period of active duty for training.  38 U.S.C.A. § 101(24)(B). 

Therefore an individual seeking VA disability compensation based on active duty for training must establish a service-connected disability as a result of disability incurred in or aggravated during the period of active duty for training in order to achieve Veteran status and be entitled to VA disability compensation.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan at 171-72. 

Neither the presumption of soundness nor the presumption of aggravation, nor the presumption of service incurrence for certain chronic diseases applies to a period of active duty for training, unless the claimant has "Veteran" status.  Smith at 44.

A claimant still can prove service connection by aggravation without the presumption of aggravation by showing that the preexisting condition worsened beyond the natural progress of the condition during a period of active duty for training and by so doing establish status as a "Veteran" under section 101(24)(B) in order to receive VA disability compensation.

 


A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air service.  38 U.S.C.A. § 1110 (wartime).

Active air service includes active duty and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24).  The term active duty for training includes full-time duty in the U. S. Air Force Reserve.  
38 C.F.R. § 3.6(c). 

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153. 

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection. 38 U.S.C.A. § 1154(a). The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).




When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

Analysis 

From 1977 to 2003, the Veteran was in the U. S. Air Force Reserve and he had periods of active duty for training, but the periods of active duty for training did not establish "Veteran" status as there was no injury or disease during a period of active duty for training for which service connection had been established.  

And the record shows that in October 1992 an intravenous pyelogram showed chronic atrophy of the right kidney, which was asymptomatic and required no treatment.  In between the two periods of active duty, that is, from October 2003 to December 2004, in May 2004, it was noted that the Veteran had right hydroureteronephrosis with a nonfunctioning right kidney with a history of childhood urinary tract infections.  In March 2010, the VA examiner explained that the Veteran's kidney problem began in childhood and caused progressive deterioration to the right kidney.  

As a chronic right kidney condition was first documented by a private physician in October 1992, as the Veteran does not argue that the chronic condition had onset during a period of active duty for training in 1992, and even if, the condition were first documented during a period active duty for training in 1992, the evidence shows that the Veteran had a kidney problem, which based on the clinical presentation and history began in childhood.  For these reasons, the evidence establishes that the chronic right kidney condition was a pre-existing condition that preceded both the periods of active duty for training and the periods of active duty.





Nevertheless, the Veteran may establish service connection by aggravation by showing that the preexisting condition worsened beyond the natural progress of the condition during a period of active duty for training and by so doing establish status as a "Veteran" under section 101(24)(B) in order to receive VA disability compensation or during a period of active duty. 

The reminder of the Reserve records from 1992 to 2003 contains no complaint, finding, symptoms, or treatment of an active right kidney problem.  For the first period of active duty from January 2003 to October 2003, the service treatment records contain no complaint, finding, symptoms, or treatment of an active kidney problem.  In between the two periods of active duty from October 2003 to December 2004, it was noted that the Veteran had right hydroureteronephrosis with a nonfunctioning right kidney with a history of childhood urinary tract infections, the last occurring at age 18.  The service treatment records for the second period of active duty from December 2004 to September 2005 contain no complaint, finding, symptoms, or treatment of an active kidney problem.  For the last period of Reserve service from September 2005 to March 2006, the assessment was asymptomatic nonfunctioning right kidney.  On VA examination in September 2005, the diagnosis was chronic hydronephrosis of the right kidney.  The VA examiner stated that the condition gradually worsened during active duty in 2003 with evidence of an enlarged right kidney by MRI. 

In March 2010, the VA examiner, who conducted the VA examination in September 2005, expressed the opinion that the right kidney hydronephrosis was not permanently aggravated beyond normal progression by active service, because the Veteran's kidney problem began in childhood and caused progressive deterioration to the right kidney, which was expected and the deterioration was not beyond normal progression. 






As the evidence does not show that the pre-existing chronic right kidney condition increased in disability beyond the natural progress during a period of active duty for training or during a period of active duty, service connection by aggravation is not established. 

As the Veteran had not established "Veteran" status for the period of Reserve service before his initial period of active duty beginning in January 2003, there is no presumption of soundness or presumption of aggravation or presumption of service incurrence for certain chronic diseases that applies.  Smith at 44.  And the presumption of soundness as to the first period of active duty in 2003 does not apply, because there was no entrance examination.   38 C.F.R. § 3.304(a).  

And the presumption of aggravation for the first period of active duty does not apply, because any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153. 

To the extent the Veteran's testimony is offered as a lay opinion on aggravation, under certain circumstances, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159; 






see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness).

Here, the question of aggravation is not simple medical condition that can be determined by the Veteran based on inferences gained by his own personal knowledge without specialized knowledge, education, or experience.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the question of aggravation of pre-existing right kidney condition. 

For this reason, the Board rejects the Veteran's lay testimony as competent evidence of aggravation to substantiate the claim.

As it is the Veteran's evidentiary burden to establish all elements of a claim, including aggravation, and as the evidence of record does not establish aggravation, aggravation of a pre-existing chronic right kidney condition is not established.  See Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009) (noting the claimant's general evidentiary burden to establish his claim); see Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed.Cir.2009) (a claimant has the burden of presenting evidence supporting his claim, albeit with the statutorily mandated assistance of VA). 

For the reasons articulated, the preponderance of the evidence is against the claim of service connection by aggravation based on periods of active duty for training or periods of active duty, and the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

 



ORDER

Service connection for a chronic hydronephrosis of the right kidney is denied.


REMAND

On the claims of service connection for disabilities of the cervical spine, the lumbar spine, the right calf, and the right foot, further evidentiary development under the duty to assist is warranted.

On VA examination in September 2005, the diagnoses were spondylosis of the cervical spine and of the lumbar spine without radiculopathy, and strain of the right gastrocnemius soleus muscle.  The VA examiner stated the disabilities of the cervical spine and lumbar spine were aggravated during active duty, but did not address aggravation beyond natural progress.  Also, the VA examiner did not address a nexus between current complaints of right calf pain and the Veteran's complaints of right calf pain on active duty service. 

On the claim of service connection of a right foot disability, the evidence of record is insufficient to decide the claim on the applicable theories of service connection. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

a).  Whether mild degenerative changes of the cervical spine by X-ray without a history of trauma in September 2003 during a period of active duty was a pre-existing condition before January 2003? 




i).  If the condition pre-existed the period of active duty beginning in January 2003, then was the condition aggravated by service?  

In this context, the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening beyond natural progress.

ii).  If the condition did not pre-exist the period of active duty beginning in January 2003, whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current spondylosis of the cervical spine is related to the finding of degenerative changes of the cervical spine by X-ray in September 2003.

b).  Whether mild degenerative disc disease of the lumbar spine by X-ray without a history of trauma in September 2003 during a period of active duty was a pre-existing condition before January 2003? 

iii).  If the condition pre-existed the period of active duty beginning in January 2003, then was the condition aggravated by service?  

In this context, the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening beyond natural progress.




iv).  If the condition did not pre-exist the period of active duty beginning in January 2003, whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current spondylosis of the lumbar spine is related to the finding of degenerative disc disease of the lumbar spine by X-ray in September 2003.

c).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current chronic strain of the right gastrocnemius soleus is related to the Veteran's complaints of right calf pain and stiffness in September 2003 during active duty?

d).  Whether the Veteran has a current disability of the right foot, and, if so, 

v). Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current disability of the right foot is related to the numbness of the right 3rd toe during active duty in 2003or to a disability of either the cervical spine or lumbar spine? 



In formulating the opinions, the VA examiner is asked to consider the following evidence:

From January 2003 to October 2003, the Veteran was called to active duty.   He was 45 years old.  His civilian and military occupation was concrete construction. 

In September 2003, the Veteran complained intermittent neck pain of several months' duration.  There was no history of trauma.  X-rays showed mild degenerative changes of the cervical spine.  X-rays also showed mild degenerative disc disease of the lumbar spine.  In October 2003, the Veteran complained of pain in the right calf muscle.  

In between the two periods of active duty from October 2003 to December 2004, covering periods of active duty for training, in records of the U. S. Air Force Reserve, in November 2003 and in May 2004, on neurological consultations the Veteran complained of numbness in the right 3rd toe and tightness in the right calf in the setting of back pain of several years' duration.  The impression was chronic back pain, which appeared to have worsened with the deployment in 2003.  In December 2004, it was noted that while deployed in 2003 the Veteran developed low back spasms and subsequent pain and numbness in a right toe.  The assessment was mechanical back pain without myelopathy or radiculopathy. 






The service treatment records for the second period of active duty from December 2004 to September 2005 show that the Veteran was deployed to Qatar and to Iraq for six months over the period from January to July 2005.  The Veteran was cleared for deployment with a history of mechanical low back pain.  In September 2005, the Veteran complained of back and neck pain.  

From September 2005 to March 2006, records of the U. S. Air Force Reserve show that the Veteran continued to complain of low back pain and of neck pain.

If, however, after a review of the record, any requested opinion is not possible without resort to speculation, the VA examiner is asked to clarify that an opinion cannot be rendered based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.

2.  After the above development is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


